Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 1 of 11 PageID #: 241




                            UNITED STATES DISTRICT COURT
                           WESTERN DISCTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                          CRIMINAL ACTION NO. 1:07-CR-23-TBR




 UNITED STATES OF AMERICA                                                           PLAINTIFF


 v.


 WILLIAM ROY HENDRICK                                                             DEFENDANT




                         MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Defendant William Roy Hendrick’s pro se

 Motion for Compassionate Release in Light of COVID-19, [DN 62], and Motion for

 Compassionate Release, [DN 64]. Previously, Defendant Hendrick filed a Motion for

 Compassionate Release in Light of COVID-19, [DN 62]. The Court denied Defendant’s original

 motion without prejudice. [DN 63]. When Defendant filed the instant motion for compassionate

 release, [DN 64], the Court vacated its prior order denying DN 62 and directed the United States

 to respond to DN 62 and DN 64. [DN 65]. The United States has responded, [DN 67]. This matter

 is ripe for adjudication. For the reasons stated herein, Defendant’s Motion for Compassionate

 Release in Light of COVID-19, [DN 62], and Motion for Compassionate Release, [DN 64], are

 DENIED.

                                       BACKGROUND

        On April 6, 2007, Hendrick and his co-defendant Richard Parrott robbed an FDIC bank in

 Bowling Green, Kentucky while wearing masks and carrying a sawed-off shotgun. The two men


                                           Page 1 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 2 of 11 PageID #: 242




 escaped with over $12,000.00. [DN 43; DN 67 at 219]. On April 25, 2007, Hendrick and Parrott

 attempted to rob the same bank, but were locked out of the lobby in the foyer. One of the men fired

 the shotgun at the exterior door, and Hendrick and Parrott fled. [DN 43]. Subsequently, both men

 were charged with one count of bank robbery, one count of attempted bank robbery, and two counts

 of brandishing a firearm during a crime of violence. [Id; DN 47 at 124]. Hendrick pleaded guilty

 on October 24, 2007, and in return, the United States dismissed one of the brandishing counts and

 agreed to a 25-year sentence. [DN 43; DN 67 at 220]. On February 5, 2008, the Court sentenced

 Hendrick to a total term of 300 months (25 years) imprisonment and three years supervised release.

 [DN 42]. Currently, Henderson has served approximately 13.5 years (54 percent) of his sentence.

 Hendrick now seeks compassionate release pursuant to the First Step Act.

                                       LEGAL STANDARD

 “The court may not modify a term of imprisonment once it has been imposed except that-
    (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt
                of such a request by the warden of the defendant's facility, whichever is
                earlier may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction”
 18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the

 compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district courts may

 entertain motions filed by incarcerated defendants seeking to reduce their sentences.” United States

 of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30,

                                             Page 2 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 3 of 11 PageID #: 243




 2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned

 person may file a motion for compassionate release after (1) exhausting the BOP's administrative

 process; or (2) thirty days after the warden received the compassionate release request—whichever

 is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, §

 603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).

        In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

 court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169,

 at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

 ‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d

 at 1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

 the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18

 U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

 since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

 survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

 (U.S. Sent'g Comm'n 2018)).

        Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

 updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

 an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

 of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

 980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

 and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

 justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

                                             Page 3 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 4 of 11 PageID #: 244




 1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

 compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

 with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

 sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.

        Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

 District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

 found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

 point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

 No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

 statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

 States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

 Sentencing Commission to “describe what should be considered extraordinary and compelling

 reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

 United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)

 (quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

 Sentencing Guidelines (policy statement) and the application notes to that section.

        This policy statement describes four categories of extraordinary and compelling reasons.

 The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

 U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

 extraordinary and compelling reasons for a reduction in terms of imprisonment may include

 “terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

 impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

 application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a


                                             Page 4 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 5 of 11 PageID #: 245




 necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

 (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

 because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

 of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other

 Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

 the defendant’s case an extraordinary and compelling reason other than, or in combination with,

 the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

        After considering whether extraordinary and compelling reasons warrant a sentence

 reduction and whether such a reduction is consistent with applicable policy statements issued by

 the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

 If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

 whether that reduction is defensible under the circumstances of the case by considering all relevant

 sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL

 50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.

                                            DISCUSSION

 I. Exhaustion of Administrative Remedies

        “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

 extraordinary health conditions and other serious hardships, but only under very limited

 circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

 at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

 motions by defendants for compassionate release without a motion” by the BOP Director “so long

 as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”




                                              Page 5 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 6 of 11 PageID #: 246




 United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

 2020).

          Henderson filed a request for Compassionate Release with the Bureau of Prisons pursuant

 to 18 U.S.C § 3582(c)(1)(A), arguing that his age and medical conditions put him at a higher risk

 for serious complications from COVID-19. [DN 64 at 158]. On November 19, 2020, the Warden

 responded and denied Hendrick’s request. [Id.] The Warden explained that Hendrick’s medical

 conditions are considered chronic but stable and not life-threatening or terminal, he has not had

 signs or symptoms of COVID-19, and he remains independent in all aspects and is able to navigate

 the correctional environment. [Id. at 159]. The Government did not object to the exhaustion

 requirement. [DN 67]. Thus, the Court finds that Hendrick has properly exhausted his

 administrative remedies under the First Step Act.

 II. Extraordinary and Compelling Reasons

          Where, as here, an incarcerated person files a motion for compassionate release directly,

 the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

 and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

 without consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1

 (citing Jones, 980 F.3d at 1111). The Sixth Circuit recently approved the following two-part test

 “for deciding when the concern of contracting COVID-19 becomes an extraordinary and

 compelling reason for compassionate release: (1) when the defendant is at a high risk of having

 complications from COVID-19 and (2) the prison where the defendant is held has a severe

 COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).



                                             Page 6 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 7 of 11 PageID #: 247




         In support of his motion, Defendant argues that his age (71), the fact that he has served

 over 50 percent of his sentence (54 percent), and his chronic medical conditions including

 hypertension, cataracts, osteoarthrosis, and a history of Type II diabetes mellitus—which is

 currently in remission—constitute extraordinary and compelling reasons for his release. [DN 64;

 DN 69 at 233]. Defendant also emphasizes the educational programs he has completed, his positive

 disciplinary record, and states that he is not a threat to public safety. [DN 69 at 233]. In response,

 the Government argues that Defendant’s motion should be denied “because Hendrick has received

 the COVID-19 vaccine, and all of the sentencing factors in 18 U.S.C. § 3553 weigh heavily against

 his release.” [DN 67 at 219].

         Defendant’s BOP medical records confirm that he is a 71-year-old white male who suffers

 from a history of Type II diabetes, hypertension, and osteoarthrosis. [See generally DN 66-1].

 These records reflect that his hypertension is being managed with medication, and that his diabetes

 is in remission and controlled by medication. [Id. at 175]. The Court recognizes that pursuant to

 guidelines from the Centers for Disease Control, Defendant’s age and medical conditions place

 him at a higher risk of severe complications from COVID-19.1 However, the increased risk to

 Defendant’s health from COVID-19 was mitigated when he received the Pfizer vaccine. On

 January 12, 2021, the BOP administered the first does of the Pfizer COVID-19 vaccine to

 Defendant. [Id. at 215]. Two doses of the Pfizer vaccine are required for an individual to be fully

 vaccinated, and the second dose is administered at least three weeks (21 days) after the first dose.2



 1
   The CDC has stated that those with diabetes are at an increased risk of severe illness from COVID-19, and those
 with high blood pressure may be at an increased risk. Moreover, statistically speaking, Defendant’s age (71) puts
 him at a higher risk of serious illness from COVID-19 than other age groups even though his age does not place him
 in the most vulnerable category. The CDC website states that individuals aged 65–74 are 5x more likely to be
 hospitalized and 90x more likely to die from COVID-19 compared to an 18–29-year-old. See Centers for Disease
 Control and Prevention, Rate Ratios Compared to 18-29 Year Olds, CDC, https://perma.cc/URL5-CLCP (last
 visited Apr. 7, 2021).
 2
   https://www.cdc.gov/vaccines/covid-19/info-by-product/pfizer/index.html (last visited Apr. 7, 2021).

                                                   Page 7 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 8 of 11 PageID #: 248




 Accordingly, Defendant should have received the second does of the Pfizer vaccine on or about

 February 2, 2021.3 However, a CDC study shows that a single dose (partial immunization) of

 Pfizer or Moderna’s COVID-19 vaccine is 80% effective in preventing coronavirus infections 14

 days after the first dose is administered.4

         People are considered fully vaccinated two weeks after receiving the second dose in a two-

 dose series.5 As of April 6, 2021, over 63 million people in the United States have been fully

 vaccinated.6 The BOP reports that at USP Atlanta, where Defendant is housed, 216 inmates and

 150 staff members have been fully inoculated.7 The Court is not aware of any official scientifically

 derived evidence showing that severe complications or death from COVID-19 is likely after an

 individual has received a full vaccination regimen. Based on clinical trials, the Pfizer vaccine is

 up to 95% effective at preventing laboratory-confirmed COVID-19 illness in people without

 evidence of previous infection. 8 Moreover, even if Defendant were to contract COVID-19 after

 being vaccinated, individuals who receive the Pfizer vaccine are less likely to have serious

 complications from the virus.9 The risk of COVID-19 to Defendant’s health does not constitute an

 extraordinary and compelling reason warranting relief under 18 U.S.C § 3582(c)(1)(A).

         The Court notes that there is no indication that Defendant has not been able to receive care

 or that his medical conditions are not being managed. Defendant’s medical records show that the

 BOP has made significant efforts to provide meaningful care for Defendant, including



 3
    The Court has not received updated BOP medical records beyond January 12, 2021.
 4
    https://www.cdc.gov/mmwr/volumes/70/wr/mm7013e3.htm (last updated Apr. 2, 2021).
 5
    https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/fully-vaccinated-people.html (last visited Apr.
 7, 2021).
 6
    https://covid.cdc.gov/covid-data-tracker/#vaccination-trends (last updated Apr. 6, 2021).
 7
   https://www.bop.gov/coronavirus/ (accessed by the Court on Apr. 7, 2021).
 8
   https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-BioNTech.html (last updated Apr.
 2, 2021).
 9
    https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/fully-vaccinated-people.html#ref14 (last
 updated Apr. 2, 2021).

                                                    Page 8 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 9 of 11 PageID #: 249




 administering the Pfizer COVID-19 vaccine, and USP Atlanta is equipped to meet his medical

 needs. [See generally DN 66-1]. Accordingly, the Court finds that Defendant’s age, health

 conditions, and the risk posed by COVID-19 do not constitute extraordinary and compelling

 reasons warranting compassionate release. Even if Defendant presented extraordinary and

 compelling reasons for his release, the Court finds that compassionate release is not appropriate

 under 18 U.S.C. § 3553(a).

 III. 18 U.S.C. § 3553(a) Factors

        Considering the totality of Defendant’s circumstances, Defendant’s compassionate release

 under 18 U.S.C. § 3582(c)(1)(A) is not warranted. Nonetheless, even though the Court has found

 Defendant is not entitled to compassionate release, the Court will weigh the sentencing factors in

 § 3553(a). United States v. Willis, 382 F.Supp.3d 1185, 1188 (D.N.M. 2019). Pursuant to §

 3553(a), a court imposing a sentence shall consider:


          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant;
          (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and

                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;

          (3) the kinds of sentences available;




                                             Page 9 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 10 of 11 PageID #: 250




            (4) the kinds of sentence and the sentencing range established for [the applicable
            offense category as set forth in the guidelines];

            (5) any pertinent policy statement . . . by the Sentencing Commission;

            (6) the need to avoid unwarranted sentence disparities among defendants with
            similar records who have been found guilty of similar conduct; and

            (7) the need to provide restitution to any victims of the offense.


  18 U.S.C. § 3553(a).

          In consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds

  that compassionate release is not appropriate. Here, the “nature and circumstances” of Defendant’s

  crimes and the “history and characteristics of the defendant” weigh heavily against relief.

  Defendant has currently served approximately 13.5 years of his 25-year sentence for armed bank

  robbery. The Government highlights the fact that Defendant has already received a significant

  sentence reduction and “his 25-year sentence represents less than half of the sentence he would

  have faced had he been convicted of all counts at trial.”10 [DN 67 at 220 n.1].

          Notably, Defendant has a long history of violent criminal conduct. Prior to committing the

  instant crimes, Defendant had approximately 13 significant adult convictions for offenses

  including assault, burglary, robbery (including bank robbery), and carrying a concealed firearm.

  [DN 143; DN 67 at 220]. In one instance, Defendant attempted to carjack a 65-year-old woman

  and struck her with a handgun. [DN 143]. In another, he used a gun to rob a bank with Parrott, and

  threatened customers and tellers in the bank, then stole a car. [Id.] Defendant also has a history of

  failing to appear and violating the terms of his probation and parole. [Id.]



  10
    Defendant was charged with one count of bank robbery, one count of attempted bank robbery, and two counts of
  brandishing a firearm during a crime of violence. Defendant faced a mandatory minimum 35-year sentence for the
  two brandishing counts, plus an additional 15 years and 8 months for the two robberies. [DN 143]. Defendant
  pleaded guilty, and in return, the United States dismissed one of the brandishing counts and agreed to a 25-year
  sentence. [Id.]

                                                   Page 10 of 11
Case 1:07-cr-00023-TBR-ERG Document 70 Filed 04/13/21 Page 11 of 11 PageID #: 251




  Accordingly, the Court finds that the nature and circumstances of the present offense and

  Defendant’s pre-confinement history and characteristics do not support relief. Reducing his

  sentence would minimize the nature and seriousness of his crimes and fail to afford adequate

  deterrence to criminal conduct. Moreover, after considering the totality of Defendant’s

  circumstances, his offense conduct, and lengthy criminal history, the Court cannot conclude that

  Defendant would not pose “a danger to the safety of any other person or to the community.”

  U.S.S.G. § 1B1.13(2). Therefore, the Court does not find compassionate release appropriate.

  Defendant’s Motion for Compassionate Release in Light of COVID-19, [DN 62], and Motion for

  Compassionate Release, [DN 64], must be DENIED.

                                         CONCLUSION

         For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

  Compassionate Release in Light of COVID-19, [DN 62], and Defendant’s Motion for

  Compassionate Release, [DN 64], are DENIED.

         IT IS SO ORDERED.




                                                                               April 13, 2021




  CC: William Roy Hendrick
  18367-075
  ATLANTA
  U.S. PENITENTIARY
  Inmate Mail/Parcels
  P.O. BOX 150160
  ATLANTA, GA 30315
  PRO SE


                                           Page 11 of 11
